Exhibit 10.1A

Share Option Agreement

Under the XOMA Ltd.

1981 Share Option Plan

 

(A)

   Optionee:    (E)    Payroll Number:

(B)

   Grant Date:    (F)    Expiration Date:

(C)

   Shares:    (G)    Exercise Price:          $

(D)

   Share Installments:    (H)    Option Type:   

_____ shares vest _____

_____ shares become exercisable in 36
monthly installments beginning
_____

      Incentive Share Option

XOMA Ltd. (the “Company”) has granted you an option to purchase the number of
Common Shares shown in item (C) above (the “Optioned Shares”) at the Exercise
Price per share shown in item (G) above. This option is subject to the terms of
the Company’s 1981 Share Option Plan, as amended through October 31, 2007 (the
“Plan”) and to the terms and conditions set forth in this Share Option Agreement
under the XOMA Ltd. 1981 Share Option Plan (the “Agreement”).

The details of your option are as follows:

1. Term; Transfer. The term of this option commences on the Grant Date shown in
item (B) above and, except as provided in Section 3 and Subsection 5(a) hereof,
expires at the close of business on the Expiration Date shown in item (F) above,
which is 10 years from the Grant Date.

If this option is a non-statutory share option, it may be transferred or
assigned to your spouse or descendent (any such spouse or descendent, your
“Immediate Family Member”) or a corporation, partnership, limited liability
company or trust so long as all of the shareholders, partners, members or
beneficiaries thereof, as the case may be, are either you or your Immediate
Family Member, provided that (i) there may be no consideration for any such
transfer and (ii) subsequent transfers of the transferred option will be
prohibited other than by will or the laws

 

1



--------------------------------------------------------------------------------

of descent and distribution. Following transfer, the option will continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided that for purposes of this Agreement any references to “you”
will refer to the transferee. The events of termination of employment will
continue to be applied with respect to you, following which the option will be
exercisable by the transferee only to the extent, and for the periods specified,
in this Agreement.

If this option is an incentive share option, the option shall be exercisable
during your lifetime only by you and shall not be assignable or transferable
otherwise than by will or by the laws of descent and distribution.

2. Exercise Schedule. Provided that you remain an employee of or consultant to
the Company (as determined in accordance with Subsection 3(f) hereof), the
option granted herein will become exercisable (a) as to 25% of such number of
shares (rounded to the nearest whole integer), upon the first anniversary of
this date of grant, and (b) as to the remaining 75% of such number of shares
(rounded to the nearest whole integer), in thirty-six (36) equal and consecutive
monthly installments beginning one year and one month after this date of grant.

Exercisable installments may be exercised in whole or in part in increments of
25 or more shares and, to the extent not exercised, will accumulate and be
exercisable at any time on or before the Expiration Date or sooner termination
of the option term.

3. Effect of Termination of Employment.

(a) If you cease to be an employee of the Company at any time during the option
term for any reason other than as provided in Subsections (b), (c), (d) or
(e) below, then the period for exercising this option will be limited to the
three-month period commencing with the date of such cessation of employee
status; provided that, notwithstanding the foregoing, if you cease to be an
employee of the Company and immediately thereafter become a consultant to the
Company at any time during the option term, then the period for exercising this
option will not be limited as aforesaid but will be limited to the three-month
period commencing with the date of cessation of consultant status, if during the
option term; and provided further, that in no event will this option be
exercisable at any time after the Expiration Date. During any such limited
period of exercisability, this option may not be exercised for more than the
number of Optioned Shares (if any) for which it is exercisable at the date of
your cessation of employee or consultant status, as the case may be. Upon the
expiration of any such limited period of exercisability or (if earlier) upon the
Expiration Date, this option will terminate and cease to be outstanding.

(b) If you die and cease by reason thereof to be either an employee of or a
consultant to the Company at any time during the option term, then this option
will become fully exercisable on the date of death even if the option was not
fully exercisable prior to death, and will remain exercisable for a twelve-month
period following the date of death; provided, however, that in no event shall
this option be exercisable at any time after the Expiration Date. Upon the
expiration of such twelve-month period or (if earlier) upon the Expiration Date,
this option will terminate and cease to be outstanding. Upon your death, the
option will be exercisable by the personal

 

2



--------------------------------------------------------------------------------

representative of your estate or by the person or persons to whom the option is
transferred pursuant to Section 1 above, provided any such exercise occurs prior
to the earlier of (i) the expiration of the twelve-month period following the
date of your death or (ii) the specified Expiration Date of the option term.

(c) If you become permanently disabled and cease by reason thereof to be either
an employee of or a consultant to the Company at any time during the option
term, then you will have a period of twelve months (commencing with the date of
such cessation of employee or consultant status, as the case may be) during
which to exercise this option; provided, however, that in no event shall this
option be exercisable at any time after the Expiration Date. During such limited
period of exercisability, this option may not be exercised for more than the
number of Optioned Shares (if any) for which this option is exercisable at the
date of your cessation of employee or consultant status, as the case may be.
Upon the expiration of such limited period of exercisability or (if earlier)
upon the Expiration Date, this option will terminate and cease to be
outstanding. You will be deemed to be permanently disabled if you are, by reason
of any medically determinable physical or mental impairment expected to result
in death or to be of continuous duration of not less than twelve consecutive
months or more, unable to perform your usual duties for the Company or its
subsidiaries.

(d) If you retire at or after age fifty-five (55) and the sum of your age on the
date of retirement plus years of full-time employment or consultancy with the
Company exceeds seventy (70) (“Retirement”) and if by reason thereof you cease
to be either an employee of or consultant to the Company, at any time during the
option term, then this option will become fully exercisable as of the date of
Retirement (even if the option was not fully exercisable prior to Retirement)
and will remain exercisable for the full option term until the Expiration Date
as if you had continued in employment or consultancy. On the Expiration Date,
the option will terminate and cease to be outstanding.

(e) Should (i) your status as either an employee or a consultant be terminated
for cause (including, but not limited to, any act of dishonesty, willful
misconduct, fraud or embezzlement or any unauthorized disclosure or use of
confidential information or trade secrets), or (ii) you make or attempt to make
any unauthorized use or disclosure of confidential information or trade secrets
of the Company or its subsidiaries, then in any such event this option will
terminate and cease to be exercisable immediately upon the date of such
termination of employee or consultant status, as the case may be, or such
unauthorized use or disclosure of confidential or secret information or attempt
thereat.

(f) For purposes of this Agreement, you will be deemed to be an employee of the
Company for so long as you remain in the employ of the Company or one or more of
its subsidiaries, and you will be deemed to be a consultant to the Company for
so long as you are actively rendering consulting services on a periodic basis to
the Company or one or more of its subsidiaries. A legal entity will be deemed to
be a subsidiary of the Company if it is a member of an unbroken chain of legal
entities beginning with the Company, provided that each such legal entity in the
chain (other than the last legal entity) owns, at the time of determination,
shares

 

3



--------------------------------------------------------------------------------

possessing 50% or more of the total combined voting power of all classes of
shares in one of the other legal entities in such chain.

4. Adjustment in Option Shares.

(a) If any change is made to the Common Shares issuable under the Plan, whether
by reason of any share dividend, share split, combination of shares,
recapitalization or other change affecting the outstanding Common Shares as a
class without receipt of consideration, then appropriate adjustments will be
made to (i) the total number of Optioned Shares subject to this option and
(ii) the Exercise Price payable per share, in order to reflect such change and
thereby preclude the dilution or enlargement of benefits under this Agreement.
The adjustments determined by the plan administrator (the “Plan Administrator”)
will be final, binding and conclusive.

(b) If the Company is the surviving or continuing entity in any merger,
amalgamation or other business combination, then this option, if outstanding
under the Plan immediately after such merger, amalgamation or other business
combination, will be appropriately adjusted to apply and pertain to the number
and class of securities which the holder of the same number of Common Shares as
are subject to this option immediately prior to such merger, amalgamation or
other business combination would have been entitled to receive in the
consummation of such merger, amalgamation or other business combination, and an
appropriate adjustment will be made to the Exercise Price payable per share,
provided the aggregate Exercise Price payable hereunder will remain the same.

5. Corporate Transaction.

(a) In the event of one or more of the following transactions (“Corporate
Transaction”):

(i) a merger, amalgamation or acquisition in which the Company is not the
surviving or continuing entity, except for a transaction the principal purpose
of which is to change the jurisdiction of the Company’s incorporation;

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company; or

(iii) any other business combination in which fifty percent (50%) or more of the
Company’s outstanding voting shares is transferred to different holders in a
single transaction or a series of related transactions,

then each option at the time outstanding under the Plan and not then otherwise
fully exercisable shall, immediately prior to the specified effective date for
the Corporate Transaction, become fully exercisable for up to the total number
of Common Shares purchasable under such option and may be exercised for all or
any portion of the shares for which the option is so accelerated. However, an
outstanding option shall not be so accelerated if and to the extent such option
is in connection with the Corporate Transaction either to be assumed by the
successor corporation or parent thereof or to be replaced with comparable
options to purchase capital stock of the successor corporation or parent
thereof, such comparability to be determined by the Plan Administrator.

 

4



--------------------------------------------------------------------------------

(a) The exercisability of this option as an incentive share option under the
Federal tax laws (if designated as such above) will be subject to the applicable
dollar limitation of Section 16 hereof.

(b) The Plan Administrator will use its best efforts to provide you with written
notice of a Corporate Transaction at least ten business days prior to the
effective date.

(c) This Agreement will not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise make changes in its capital or
business structure or to merge, amalgamate, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.

6. Privilege of Share Ownership. The holder of this option will not have any
rights of a shareholder with respect to the Optioned Shares until such
individual has exercised the option, paid the Exercise Price and been issued a
certificate for the purchased shares.

7. Manner of Exercising Option.

(a) In order to exercise this option with respect to all or any part of the
Optioned Shares for which this option is at the time exercisable, you (or in the
case of exercise after your death, your executor, administrator, heir, legatee
or transferee as the case may be) must take the following actions:

(i) Provide the Secretary of the Company with written notice of such exercise,
specifying the number of Optioned Shares with respect to which the option is
being exercised.

(ii) Pay the Exercise Price for the purchased Optioned Shares in one or more of
the following alternative forms: (A) full payment in cash or by check payable to
the Company’s order; (B) full payment in Common Shares of the Company valued at
fair market value on the exercise date (as such terms are defined below);
(C) full payment in combination of Common Shares of the Company valued at fair
market value on the exercise date and cash or check payable to the Company’s
order; (D) payment effected through a broker-dealer sale and remittance
procedure pursuant to which you (I) will provide irrevocable written
instructions to the designated broker-dealer to effect the immediate sale of the
purchased shares and remit to the Company, out of the sale proceeds, an amount
equal to the aggregate Exercise Price payable for the purchased shares plus all
applicable Federal and State income and employment taxes required to be withheld
by the Company by reason of such purchase and (II) will provide written
directives to the Company to deliver the certificates for the purchased shares
directly to such broker-dealer; or, to the extent the Plan Administrator
specifically authorizes such method of payment at the time of exercise,
(E) payment by a full-recourse promissory note. Any such promissory note
authorized by the Plan Administrator will be substantially in the form approved
by the Plan Administrator, will bear interest at the minimum per annum rate
necessary to avoid the imputation of interest income to the Company and
compensation income to you under the Federal tax laws and will become due in
full (in one or more consecutive annual installments measured from the execution
date of the note) not later than the Expiration Date of this option. Payment of
the note will

 

5



--------------------------------------------------------------------------------

be secured by the pledge of the purchased shares, and the pledged shares will be
released only as the note is paid.

(iii) Furnish to the Company appropriate documentation that the person or
persons exercising the option, if other than you, have the right to exercise
this option.

(b) For purposes of Subsection 7(a) hereof, the fair market value per Common
Share on any relevant date will be determined in accordance with Subsections
(i) through (iii) below, and the exercise date will be the date on which you
exercise this option in compliance with the provisions of Subsection 7(a).

(i) If the Common Shares are not listed or admitted to trading on any stock
exchange on the date in question, but is traded in the over-the-counter market,
the fair market value will be the closing selling price per share of such shares
on such date, as such price is reported by the National Association of
Securities Dealers through its Nasdaq National Market. If there is no reported
closing selling price of the shares on the date in question then the closing
selling price on the last preceding date for which such quotation exists will be
determinative of fair market value.

(ii) If the Common Shares are listed or admitted to trading on any stock
exchange on the date in question, the fair market value will be the closing
selling price per share of such shares on such date on the stock exchange
determined by the Plan Administrator to be the primary market for such shares,
as such price is officially quoted on such exchange. If there is no reported
closing selling price of such shares on such exchange on the date in question,
the fair market value will be the closing selling price on the exchange on the
last preceding date for which such quotation exists.

(iii) If the Common Shares are neither listed nor admitted to trading on any
stock exchange nor traded in the over-the-counter market on the date in question
or if the Plan Administrator determines that the quotations under Subsections
(i) or (ii) above do not accurately reflect the fair market value of such
shares, the fair market value will be determined by the Plan Administrator after
taking into account such factors as the Plan Administrator may deem appropriate,
including one or more independent professional appraisals.

(c) In no event may this option be exercised for any fractional share.

8. Compliance with Laws and Regulations.

(a) The exercise of this option and the issuance of Optioned Shares upon such
exercise will be subject to compliance by the Company and by you with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Company’s Common Shares may be
listed at the time of such exercise and issuance.

(b) In connection with the exercise of this option, you will execute and deliver
to the Company such representations in writing as may be requested by the
Company in order for it to comply with the applicable requirements of Federal
and State securities laws.

 

6



--------------------------------------------------------------------------------

9. Restrictive Legends. If and to the extent any Optioned Shares acquired under
this option are not registered under the Securities Act of 1933, the
certificates for such Optioned Shares will be endorsed with restrictive legends,
including (without limitation) the following:

“The Shares represented by this certificate have not been registered under the
Securities Act of 1933. The shares have been acquired for investment and may not
be sold or offered for sale in the absence of (a) an effective registration
statement for the shares under such Act, (b) a ‘no action’ letter of the
Securities and Exchange Commission with respect to such sale or offer, or (c) an
opinion of counsel to the Company that registration under such Act is not
required with respect to such sale or offer.”

10. Successors and Assigns. Except to the extent otherwise provided in Section 1
and Subsection 5(a), the provisions of this Agreement will inure to the benefit
of, and be binding upon your successors, administrators, heirs, legal
representatives and assigns and the successors and assigns of the Company.

11. Liability of the Company.

(a) If the Optioned Shares covered by this Agreement exceed, as of the Grant
Date, the number of Common Shares which may without shareholder approval be
issued under the Plan, then this option will be void with respect to such excess
shares unless shareholder approval of an amendment sufficiently increasing the
number of Common Shares issuable under the Plan is obtained in accordance with
the provisions of the Plan.

(b) The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Common Shares pursuant to this option will relieve the Company
of any liability in respect of the non-issuance or sale of such shares as to
which such approval will not have been obtained.

12. No Employment or Consulting Contract. Nothing in this Agreement or in the
Plan will confer upon you any right to continue in the employ or service of the
Company for any period of time or interfere with or otherwise restrict in any
way the rights of the Company (or any subsidiary of the Company employing or
retaining you) or you, which rights are hereby expressly reserved by each, to
terminate your employee or consultant status as the case may be, at any time for
any reason whatsoever, with or without cause.

13. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement will be in writing and addressed to the Company in
care of its Secretary at its principal offices. Any notice required to be given
or delivered to you will be in writing and addressed to you at the address
indicated below your signature line herein. All notices will be deemed to be
given or delivered upon personal delivery or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.

 

7



--------------------------------------------------------------------------------

14. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the express terms and provisions of the Plan. Any dispute regarding the
interpretation of this Agreement will be submitted to the Plan Administrator for
resolution. The decision of the Plan Administrator will be final, binding and
conclusive. Questions regarding this option or the Plan should be referred to
the Legal Department of the Company.

15. Governing Law. The interpretation, performance, and enforcement of this
Agreement will be governed by the laws of the State of California.

16. Additional Terms Applicable to an Incentive Share Option. In the event this
option is an incentive share option, the following terms and conditions will
apply to the grant:

(a) This option will cease to qualify for favorable tax treatment as an
incentive share option under the Federal tax laws if (and to the extent) this
option is exercised for Optioned Shares: (i) more than three months after the
date you cease to be an employee for any reason other than death or permanent
disability (as defined in Section 3) or (ii) more than one (1) year after the
date you cease to be an employee by reason of permanent disability.

(b) Except in the event of a Corporate Transaction under Section 5, this option
will not become exercisable in the calendar year in which granted if (and to the
extent) the aggregate fair market value (determined at the Grant Date) of the
Company’s Common Shares for which this option would otherwise first become
exercisable in such calendar year would, when added to the aggregate fair market
value (determined as of the respective date or dates of grant) of the Company’s
Common Shares for which this option or one or more other post-1986 incentive
share options granted to you prior to the Grant Date (whether under the Plan or
any other option plan of the Company or any parent or subsidiary) first become
exercisable during the same calendar year, exceed One Hundred Thousand Dollars
($100,000) in the aggregate. To the extent the exercisability of this option is
deferred by reason of the foregoing limitation, the deferred portion will first
become exercisable in the first calendar year or years thereafter in which the
One Hundred Thousand Dollar ($100,000) limitation of this Section 16(b) would
not be contravened.

(c) Should the exercisability of this option be accelerated upon a Corporate
Transaction in accordance with Section 5, then this option will qualify for
favorable tax treatment as an incentive share option under the Federal tax laws
only to the extent the aggregate fair market value (determined at the Grant
Date) of the Company’s Common Shares for which this option first becomes
exercisable in the calendar year in which the Corporate Transaction occurs does
not, when added to the aggregate fair market value (determined as of the
respective date or dates of grant) of the Company’s Common Shares for which this
option or one or more other post-1986 incentive share options granted to you
prior to Grant Date (whether under the Plan or any other option plan of the
Company or any parent or subsidiary) first become exercisable during the same
calendar year, exceed One Hundred Thousand Dollars ($100,000) in the aggregate.

 

8



--------------------------------------------------------------------------------

(d) To the extent that this option fails to qualify as an incentive share option
under the Federal tax laws, you will recognize compensation income in connection
with the acquisition of one or more Optioned Shares hereunder, and you must make
appropriate arrangements for the satisfaction of all Federal, State or local
income tax withholding requirements and Federal social security employee tax
requirements applicable to such compensation income.

17. Additional Terms Applicable to a Non-Statutory Share Option. In the event
this option is a non-statutory share option, you hereby agree to make
appropriate arrangements with the Company or subsidiary thereof by which you are
employed or retained for the satisfaction of all Federal, State or local income
tax withholding requirements and Federal social security employee tax
requirements applicable to the exercise of this option.

 

9



--------------------------------------------------------------------------------

XOMA LTD. By:       Steven B.Engle   Chairman of the Board   Chief Executive
Officer and President Dated:    

I hereby agree to be bound by the terms and conditions of this Agreement and the
Plan.

 

By:     Dated:    

If the optionee resides in California or another community property
jurisdiction, I, as the optionee’s spouse, also agree to be bound by the terms
and conditions of this Agreement and the Plan.

 

By:     Dated:    

 

10